department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list tep late legend taxpayer a sep b sep c bank d sepe custodian f amount amount dear the following facts and representations have been submitted under penalty of perjury in support of the ruling requested this is in response to your request dated date as supplemented by correspondence dated date from your authorized representative in which you requested a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code’ taxpayer a represents that he received a distribution of amount from sep b and amount from sep c taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to the unauthorized distributions of amount and amount by bank d taxpayer a further represents that amount sec_1 and have not been used for any other purpose in august bank b without taxpayer maintained sep b and sep c with bank d the knowledge of taxpayer a closed sep b and sep c and issued distribution checks in amount and amount respectively bank b indicated the seps were closed because they were resigning as custodian during this time taxpayer a had just married was preparing to move and was awaiting the birth of his daughter since taxpayer a was not expecting a distribution from bank d the distribution checks were set_aside unopened and were packed for his move with taxpayer a's other financial documents the distribution checks were not discovered until taxpayer a was gathering information for his accountant to prepare his federal_income_tax return in be voided on april taxpayer a contacted bank d and requested that the checks and form 1009-r issued taxpayer a opened sep e with custodian f and in20 completed forms to effectuate a trustee-to-trustee transfer of amount from sep b and amount from sep c to sep e bank b reissued checks in amount sec_1 and payable to custodian f fbo taxpayer a and the trustee-to-trustee transfer took place on april based on the facts and representations you request a ruling that the service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount and amount sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if -- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover was due to bank d’s unauthorized distribution of amount from sep b and amount from sep c therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from sep b and amount from sep c provided all other requirements of sec_408 of the code except the 60-day requirement were met with respect the transfer of amount and amount to sep e on april such transfers will be considered a valid rollover_contribution within the meaning ot sec_408 2v152901 this ruling does not authorize the rollover of amounts that are required to be distributed by sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or-cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office if you wish to inquire about this ruling please contact please address all correspondence to se t ep ra t1 sincerely cltn a wt carlton a watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
